UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6950


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KENNETH LOCKLEAR,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:08-cr-00140-D-1)


Submitted: January 29, 2019                                   Decided: February 12, 2019


Before GREGORY, Chief Judge, DIAZ and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Locklear, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Locklear appeals the district court’s order denying Locklear’s counseled

18 U.S.C. § 3582(c)(2) (2012) motion for sentence reduction based on Amendment 782

to the U.S. Sentencing Guidelines Manual (2014). Based on our review of the record, we

conclude that the district court did not abuse its discretion in denying the motion based on

the serious risk Locklear poses to public safety. See United States v. Smalls, 720 F.3d
193, 195 (4th Cir. 2013) (“Whether to reduce a sentence and to what extent is a matter

within the district court’s discretion.”). Accordingly, we affirm for the reasons stated by

the district court.   See United States v. Locklear, No. 7:08-cr-00140-D-1 (E.D.N.C.

July 20, 2018). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                               AFFIRMED




                                             2